                 Case:20-01947-jwb            Doc #:185-1 Filed: 07/23/2020                Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF MICHIGAN

In re:
                                                                      Chapter 11
BARFLY VENTURES, LLC, et al1                                          Case No. 20-01947-jwb
                                                                      Hon. James W. Boyd

                    Debtors.                                          Jointly Administered
________________________________________/

                 NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST
           MOTION FOR ENTRY OF ORDER SETTING BAR DATE FOR PROOFS OF CLAIM

                 PLEASE TAKE NOTICE that the Debtors have filed a motion for entry of order setting bar date
for proofs of claim (the "Motion"). The Motion, together with a copy of a proposed order, are enclosed with this
notice. In accordance with Rules 4001-1 and 9013 of the local Bankruptcy Rules, objections to the Motion or a
request for hearing must be filed and served within fourteen (14) days of the mailing of this Notice. If you file
written objections or a request for hearing, the original must be filed with:

                                           United States Bankruptcy Court
                                        One Division Avenue N.W., Room 200
                                           Grand Rapids, Michigan 49503

and a copy must be mailed to the following:
                                                 Rozanne M. Giunta
                                             Warner Norcross + Judd LLP
                                             715 E. Main Street, Suite 110
                                              Midland, Michigan 48640

                  If no objections or a request for hearing are timely filed and served, the Court may approve and
enter the proposed order and otherwise grant the requested relief without a hearing. If a timely response or request
is filed and served, a hearing on the motion will be held at a date and time set by the Clerk of the Bankruptcy Court.

                                                             WARNER NORCROSS + JUDD LLP

Dated: July 23, 2020                                         By:/s/Elisabeth M. Von Eitzen
                                                             Elisabeth M. Von Eitzen (P70183)
                                                             Rozanne M. Giunta (P29969)
                                                             Stephen B. Grow (P39622)
                                                             150 Ottawa Avenue, NW Ste. 1500
Date Served: July 23, 2020                                   Grand Rapids, MI 49503
20434476




1 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp
Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC
(d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC
(2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC
(d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC
(9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
